This case is like that of the City of San Antonio v. Smith and Hildebrand  Hamilton, recently decided by this court, except that in the present case the judgment of the District Court in favor of defendant in error Pizzini, as well as that in favor of defendants Hildebrand  Hamilton, against the city, was affirmed by the Court of Civil Appeals, and the city assigns error upon both parts of the judgment of affirmance.
We are of opinion that the assignments of error by which the city seeks to reverse the judgment in favor of Pizzini were correctly decided by the Court of Civil Appeals, but that there was error in the affirmance of the judgment in favor of Hildebrand  Hamilton, and upon this the writ of error was granted. The opinion in the case referred to states the reasons for this opinion.
The judgment in favor of Pizzini is affirmed, but the judgments of *Page 2 
the District Court and of the Court of Civil Appeals in favor of Hildebrand  Hamilton are reversed and the cause, as between the city and those defendants, is remanded.
Affirmed in part and reversed and remanded in part.